UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7073


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALONZO NEIL BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:09-cr-00295-DCN-3; 2:12-cv-00286-DCN)


Submitted:   September 23, 2014          Decided:   September 26, 2014


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alonzo Neil Brown, Appellant Pro Se.    Sean Kittrell, Assistant
United   States  Attorney,  Charleston,   South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alonzo Neil Brown seeks to appeal the district court’s

orders denying his Fed. R. Civ. P. 60(b) motion and his Fed. R.

Civ. P. 59(e) motion.         The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)         (2012).            A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies     this     standard        by     demonstrating       that

reasonable    jurists      would    find     that    the       district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).               When the district court

denies     relief     on   procedural       grounds,       the    prisoner     must

demonstrate    both    that   the   dispositive          procedural   ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.           Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Brown has not made the requisite showing.                   Accordingly, we

deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Brown’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.        United States v. Winestock, 340 F.3d 200, 208

                                        2
(4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28   U.S.C.    § 2255(h)   (2012).        Brown’s   claims      do   not   satisfy

either of these criteria.          Therefore, we deny authorization to

file a successive § 2255 motion.

              We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented     in    the   materials

before    this   court   and   argument    would    not   aid   the    decisional

process.



                                                                        DISMISSED




                                      3